DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the short edges, inner and outer long edges, inner vertical face, intermediate upper edge, upper edge, and lower edge (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 (line 1): "are place next to" should read "are placed next to".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The short edges, inner and outer long edges, inner vertical face, intermediate upper edge, shoulder-abutting edges, upper edge and lower edge are not mentioned in the specification and not easily recognizable from drawings. As the invention has many edges and features that could be mistaken for these parts, it is unclear the structure of the overall invention with the current descriptions provided in the claims. These parts need support from the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the "intermediate upper edge" which is described as "an intermediate upper edge which is vertically lower than said upper shoulder-abutting edges" and "wherein for each of the sides of the lower part which extends from the lower edge of the vertical side that comprises the intermediate upper edge." From the current description, the location of the "intermediate upper edge" is unclear, and seems contradictory. As it is interpreted the first part abides by the location identified in the figure 1 below. However, the second description does not make sense with the intermediate upper edge identified in figure 1, below.

    PNG
    media_image1.png
    386
    399
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 8 is objected to due to the 112(a) rejection above, however, if rewritten to overcome the rejection would be allowable. The closest prior art Herbetko (US 3899121 A) discloses a packaging assembly (20 figure 1) comprising: a plurality of boxes (figure 5), each of said boxes comprising an upper part (22 figure 1) and a lower part(21 figure 1), said upper part (22 figure 1) comprising four vertical sides (panels of 22 figure 1) made of two pairs of flat panels that are parallel to each other, and two horizontal shoulders (40 figure 4) extending from upper edges (edge surrounding 41a, 42a, 43, and 44) of the four vertical sides (panels of 22 figure 1), each of said horizontal shoulders having a length (figure 8 below) extending between short edges of said horizontal shoulder (40 figure 4 below) and a width (figure 8 below), said outer long edge extends from one of the upper edges (edge surrounding 41a, 42a, 43, and 44) of the four vertical sides (panels of 22 figure 1), wherein a tab (26 figure 1) protrudes upwards from each of said horizontal shoulders (40 figure 1), said tab (26 figure 1) being positioned along the outer long edge (crease outside of 41a, 42a figure 4) of said horizontal shoulder (40 figure 4); and wherein said lower part (21 figure 1) comprises four sides, each of said four sides of said lower part (figure 1) being slanted inwards from an upper edge to a lower edge thereof (figure 5). In combination with case law, over change of shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), Hebertko can further reject claim 8’s limitations; extending between inner and outer long edges of said horizontal shoulder, wherein for each of said horizontal shoulders, wherein each of the vertical sides that is perpendicular to said inner vertical faces comprises two upper shoulder-abutting edges coupled to the width of said horizontal shoulder and an intermediate upper edge which is vertically lower than said upper shoulder-abutting edges; and wherein for each of the sides of the lower part which extends from the lower edge of the vertical side that comprises the intermediate upper edge.
However, Herbetko failed to teach of wherein (1) each of which extends from a lower edge of one of said vertical sides and (2) a horizontal flap extends outwards from the lower edge of said side of said lower part and a notch is formed in said horizontal flap; wherein when an upper one of said boxes is stacked on a lower one of said boxes, said tabs of said lower one of said boxes are received in said notches of said upper one of said boxes. With Herbetko’s current invention, it would not make sense to have an integral lower part (lower edge) and upper part (vertical sides) since Herbetko’s current structure is a lid and container. So, in Herbetkos design it is essential that these two parts are separate for accessibility to the inside space. Additionally, it would not structurally make sense to include a horizontal flap with a notch on the lower flap of Herbetko’s box. There was no combination of Herbertko and other prior art that could reasonably overcome these limitations and would have been obvious for combination. Consequentially, claims 9-11 are rejected due to its dependencies to rejected claim 8, additionally these claims are tied to the allowable subject matter of claim 8 presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735